DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie A (Claims 14-17) in the reply filed on 9/19/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (2015/0219513) in view of Yo et al (US 8,420,446) .
	With respect to Claim 1, Uematsu  discloses a semiconductor device (Figure 1A and corresponding text) comprising: a pad (Figure 1B, 14) arranged on a surface of a substrate (Figure 1B, 1) ; a bonding wire  (Figure 1B, 4) connecting the pad to an external circuit; a resin layer  (Figure 4, 6) covering at least a connection portion between the pad (Figure 1, 14) and the bonding wire (Figure 1, 4) and exposing at least a part of the substrate (Figure 1A, portion on 1, to the right of 5) outside the pad (Figure 1B, 14); a protection film (Figures 1A-1B, 5) made of a paraxylylene polymer (paragraph 48) and arranged on a upper surface of the resin layer (Figure 4, a portion of 5 is arranged on an upper surface of 6). See Figures 1A and 1B, and corresponding text, especially paragraphs 37-49.
	Uematsu differs from the Claims at hand in that Uematsu does not disclose “the resin layer has a smaller amount of liquid and gas permeation than the protection film”. 
	Yo et al is relied upon to disclose a semiconductor device comprising bonding wires and pads, which is encapsulated by an epoxy resin. See Figure 8, 33 and corresponding text, especially column 17, lines 50-70.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an epoxy resin in the device of Uematsu , for its known benefit in the art as a sealing resin, as disclosed by Yo et al. The use of a known component, epoxy resin, for its known benefit, as a sealant, would have been prima facie obvious, to one of ordinary skill in the art. With respect to the limitation “the resin layer has a smaller amount of liquid and gas permeation than the protection film”, the limitation would be inherent, as the combined references make obvious the same components as disclosed in the present Specification, epoxy resin and paraxylene. 

With respect to Claim 15, Uematsu disclose the semiconductor device according to Claim 14, further comprising: an insulation film  (paragraph 39, Figure 1B) arranged on a surface of the pad (Figure 1B, 14)and having an opening for exposing the upper surface of the pad, wherein: a part of the pad exposed from the opening has a rounded shape (Figure 1b, 14), the part of the pad overlapping with a part of the bonding wire (Figure 1B, 4) floating from the pad.
	With respect to Claim 16, Uematsu disclose the upper surface of the pad (Figure 1B, 14) has a rounded shape at a portion of the upper surface overlapping with a part of the bonding wire floating from the pad. See Figure 1B and corresponding text. Moreover, changes of shape are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1966).
	With respect to Claim 17, Uematsu discloses a liquid repellent film (Figure 1B, 18) arranged on a surface of the substrate, wherein the resin layer is arranged outside the liquid repellent film. See Figure 1B, and corresponding text, especially paragraph 39. Moreover, the use of two resin layers would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 5, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812